EXHIBIT 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment (“Amendment”) is made and entered into effective as of
January 1, 2004 (the “Effective Date”) to the Employment Agreement referenced
below by and between Warren Resources, Inc. (“Company” or “Employer”), and
Norman F. Swanton, an individual (“Employee”) (together the “Parties”).

 


RECITALS


 

WHEREAS, the Parties had entered into an Employment Agreement effective on
January 1, 2001 (the “Original Agreement”); and

 

WHEREAS, the Parties now want to amend the Original Agreement to make such
changes as are specifically covered herein and as specifically identified in
italics.

 


AGREEMENT


 

NOW, THEREFORE, for good and valuable consideration, and in consideration of the
mutual covenants and conditions herein set forth, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

Section  6 (b) is hereby deleted and revised to read in its entirety as follows:

 

(B)                                 INCENTIVE BONUS COMPENSATION.  IN ADDITION
TO THE BASE COMPENSATION TO WHICH THE EMPLOYEE IS ENTITLED UNDER SECTION 6(A),
THE EMPLOYEE SHALL BE ELIGIBLE TO BE AWARDED INCENTIVE BONUS COMPENSATION (THE
“BONUS COMPENSATION”) WITH RESPECT TO EACH CALENDAR YEAR OR PORTION THEREOF
DURING WHICH THE EMPLOYEE WAS EMPLOYED BY THE COMPANY HEREUNDER EQUAL TO UP TO
AND INCLUDING 100% OF THE EMPLOYEE’S BASE COMPENSATION.  THE CRITERIA FOR
DETERMINING THE AMOUNT OF THE BONUS COMPENSATION SHALL BE DETERMINED BY MUTUAL
AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS AND BE APPROVED BY THE BOARD OF DITRECTORS. INCENTIVE BONUS
COMPENSATION SHALL BE PAID WITHIN 90 DAYS FOLLOWING THE END OF THE CALENDAR
YEAR.

 

SECTION 8(F) IS HEREBY DELETED AND REVISED TO READ IN ITS ENTIRETY AS FOLLOWS:

 

(F)                                    EFFECT OF TERMINATION.

 

(i)                                     In the event of a termination of the
Employee’s employment with the Company hereunder for any reason, in addition and
subject to the provisions of Sections 8(a), 8(b), 8(c) and 8(d), the Employee
shall be entitled to receive all Base Compensation and accrued benefits owing
through the date of termination in accordance with the Company’s normal
practices then in effect.

 

--------------------------------------------------------------------------------


 


(II)                                  IN THE EVENT OF A TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT WITHOUT CAUSE PURSUANT TO SECTIONS 8(B), 8(C) OR 8(D)
ABOVE, THE COMPANY SHALL ALSO PAY THE EMPLOYEE SEVERANCE COMPENSATION IN
ACCORDANCE WITH SECTION 8(B) ABOVE.  FURTHERMORE, IF THE EMPLOYEE IS TERMINATED
WITHOUT CAUSE, OR THE EMPLOYMENT CEASES UNDER SECTION 8(C) OR 8(D), ALL UNVESTED
OPTIONS GRANTED TO THE EMPLOYEE PURSUANT TO THE EQUITY INCENTIVE PLAN SHALL
BECOME FULLY VESTED.


 

(iii)                               In the event of a termination of the
Employee’s employment with the Company hereunder for Cause pursuant to
Section 8(a) above, all rights of the Employee under this Agreement shall
immediately terminate and the Company shall have no further obligations
hereunder, subject to Section 8(f)(i) above and this provision. Furthermore, if
the Employee is terminated for Cause, all unvested options granted to the
Employee pursuant to the Equity Inventive Plan shall terminate.

 

**************

 

Except as set forth in this Amendment, the Original Agreement shall remain in
full force and effect and references in the Original Agreement to “this
Agreement”, “hereunder”, “herein”, “hereof”, and words of like effect shall mean
the Original Agreement as so amended by this Amendment.

 

This Amendment may be executed in one or more counterparts and/or by facsimile,
each of which shall be deemed an original and all of which signed counterparts,
taken together, shall constitute one instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date referenced above.

 

 

 

EMPLOYER:

 

 

 

WARREN RESOURCES, INC.

 

 

 

By: /s/ Timothy A. Larkin

 

 

Name: Timothy A. Larkin

 

Title:  Chief Financial Officer

 

 

 

 

 

/s/ Norman F. Swanton

 

 

Norman F. Swanton

 

 

--------------------------------------------------------------------------------